DETAILED ACTION
This action is in response to the Applicant Response filed 27 September 2021 for application 15/926,790 filed 20 March 2018.
Claims 1, 4-7, 10-13, 15-16, 23-25 are currently amended.
Claim 18 is cancelled.
Claims 1-17, 19-30 are pending.
Claims 1-17, 19-30 are rejected.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Remarks
The Examiner notes that the instant application was previously examined by a different examiner. As such, the Examiner proceeds with prosecution giving full faith and credit to the search and action of the previous examiner per MPEP § 704.01:
When an examiner is assigned to act on an application which has received one or more actions by some other examiner, full faith and credit should be given to the search and action of the previous examiner unless there is a clear error in the previous action or knowledge of other prior art. In general the second examiner should not take an entirely new approach to the application or attempt to reorient the point of view of the previous examiner, or make a new search in the mere hope of finding something. See MPEP §719.05.

Response to Arguments
Applicant’s arguments regarding the 35 U.S.C. 103 rejections of claims 1-20 have been fully considered but are not persuasive.

Applicant argues that the combination of the cited references fails to teach the newly-added features of claim 1, including those rolled up from claim 18, particularly:
...
generating a logical ruleset, wherein each logical rule of the logical ruleset is defined by a sequence of data signatures of the one or more sequences of data signatures that are identified, and wherein a logical rule of the logical ruleset comprises a shape rule specifying one or a sequence of more shapes that are either permitted to be adjacent in the sequence of data signatures, restricted from being adjacent in the sequence of data signatures, or replacing one or more prior shapes of the sequence of data signatures; 
executing one or more classifiers against the logical ruleset to classify the one or more data items received by the input port; and 
generating, based on the executing, one or more additional logical rules for the logical ruleset, the one or more additional logical rules specifying an additional relationship between at least two shapes of the plurality of shapes.
Specifically, applicant argues that rather than being predefined, the one or more logical rules of the logical ruleset are generated by the data processing system based on the execution of a classifier.
With respect to applicant’s arguments, Examiner respectfully disagrees. While applicant discussed the Graening reference, applicant fails to discuss the Uchida reference. However, Uchida teaches representing an image as a set of feature vectors (ruleset) which are partitioned into groups having similar locations and similar feature vectors, wherein each group represents a logical rule (Uchida, Introduction and Clustering sections). Uchida further teaches training a classifier using feature vectors for training and using test patterns (additional logical rules) which are available upon 
Therefore, claim 1 is rejected under 35 U.S.C. 103 as unpatentable over Akgul in view of Uchida, further in view of Alexander and further in view of Graening. For similar reasons, claim 23 is also rejected as unpatentable over Akgul in view of Uchida and further in view of Alexander. Additionally, the rejections of claims 1, 23 apply to all dependent claims which are dependent on claims 1, 23, including claim 19 which is also unpatentable over Akgul in view of Uchida, further in view of Alexander and further in view of Graening; claims 2-3 which are unpatentable over Akgul in view of Uchida, further in view of Alexander, further in view of Graening and further in view of Garcia; claims 4-6, 29-30 which are unpatentable over Akgul in view of Uchida, further in view of Alexander, further in view of Graening and further in view of Han-1; claims 7-10 which are unpatentable over Akgul in view of Uchida, further in 

Claim Objections
Claims 4-5, 10, 23, 24-30 are objected to because of the following informalities:
Claim 4, line 5, generate a vector should read “generating a vector”
Claim 10, line 1, comprising weighting should, for consistency, read “comprising: weighting” [colon added]
Claim 23, line 27, “and” should be removed
Claim 23, line 33, “and” should be removed
Claims 5, 24-30 are objected to due to their dependence, either directly or indirectly, on claims 4, 10, 23
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17, 19-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 17 recites wherein the data item comprises a graph, wherein extracting comprises performing a traversal of the graph, and wherein a logical rule of the logical ruleset comprises a graph rule of the graph. This limitation is not supported by the original description and constitutes new matter to the original description. The original description states
In some implementations, the data item comprises one or more graphical elements, where a data signature comprises a shape, and where a logical rule of the logical ruleset comprises a shape rule. 
(Specification, p. 5, lines 25-27)
In some implementations, the data item comprises a graph, where extracting comprises performing a traversal of the graph, and where a logical rule of the logical ruleset comprises a graph rule of the graph. 
(Specification, p. 5, lines 23-25)
The data items ... include data that has an underlying structure. The data items ... include images, text, videos, social graphs, data structures, schematics, node and edge graphs, graphics and graphic shapes, shape meshes, biological data and imaging, and so forth. The structure of the data items ... can include word order, word frequency, word placement, pixel order and placement, graph structure, etc. The structure can be explicit, as for a graph, or implicit, as for an image. 
(Specification, p. 8, lines 16-21)
... data signatures include features such as a word or group of words in text, shapes, graph shapes, parts of a schematic, and so forth. The data signature depends on the type of the data item.
(Specification, p. 8, line 30 - p. 9, line 1)
While the specification discloses that the data item can be a graphic element or a graph there is no evidence that the data item can be both. As recited in claim 1, the data item comprises one or more graphical elements. Claim 17 recites that the data item comprises a graph. However, there is no support in the disclosure that the data item can comprise both at the same time. Therefore, because the data item comprises a graphical element in claim 1, it cannot also comprise a graph. Further, while the extracting cannot be performed on a graph for the reasons above. Therefore, there is no support in the original description for the dependence of claim 17 from claim 1 and claim 17 fails to comply with the written description requirement.

Claim 19 recites wherein the data item comprises an image, wherein extracting comprises performing an image processing process on the image, and wherein at least one of the plurality of data signatures comprises a visual feature of the image. This limitation is not supported by the original description and constitutes new matter to the original description. The original description states
In some implementations, the data item comprises one or more graphical elements, where a data signature comprises a shape, and where a logical rule of the logical ruleset comprises a shape rule. 
(Specification, p. 5, lines 25-27)
In some implementations, the data item comprises an image, where extracting comprises performing an image processing process on the image, and where at least one of the plurality of data signatures comprises a visual feature of the image. 
(Specification, p. 5, lines 27-29)
The data items ... include data that has an underlying structure. The data items ... include images, text, videos, social graphs, data structures, schematics, node and edge graphs, graphics and graphic shapes, shape meshes, biological data and imaging, and so forth. The structure of the data items ... can include word order, word frequency, word placement, pixel order and placement, graph structure, etc. The structure can be explicit, as for a graph, or implicit, as for an image. 
(Specification, p. 8, lines 16-21)
... data signatures include features such as a word or group of words in text, shapes, graph shapes, parts of a schematic, and so forth. The data signature depends on the type of the data item.
(Specification, p. 8, line 30 - p. 9, line 1)
While the specification discloses that the data item can be a graphic element or an image there is no evidence that the data item can be both. As recited in claim 1, the data item comprises one or more graphical elements. Claim 19 recites that the data item comprises an image. However, there is no support in the disclosure that the data item can comprise both at the same time. Therefore, because the data item comprises a graphical element in claim 1, it cannot also comprise an image. Further, while the extracting can comprise image processing, the image processing cannot be performed on an image for the reasons above. Moreover, while a shape data signature can be a visual feature, the data signature cannot be a visual feature of an image. Therefore, there is no support in the original description for the dependence of claim 19 from claim 1 and claim 19 fails to comply with the written description requirement.

Claim 20 recites wherein the data item comprises text, wherein at least one of the plurality of data signatures comprises a word of the text, and wherein the structure data comprises one or more of a word order and word distance between two words of the text. This limitation is not supported by the original description and constitutes new matter to the original description. The original description states
In some implementations, the data item comprises one or more graphical elements, where a data signature comprises a shape, and where a logical rule of the logical ruleset comprises a shape rule. 
(Specification, p. 5, lines 25-27)
In some implementations, the data item comprises text, where at least one of the plurality of data signatures comprises a word of the text, and where the structure data comprises one or more of a word order and word distance between two words of the text. 
(Specification, p. 5, lines 29-32)
The data items ... include data that has an underlying structure. The data items ... include images, text, videos, social graphs, data structures, schematics, node and edge graphs, graphics and graphic shapes, shape meshes, biological data and imaging, and so forth. The structure of the data items ... can include word order, word frequency, word placement, pixel order and placement, graph structure, etc. The structure can be explicit, as for a graph, or implicit, as for an image. 
(Specification, p. 8, lines 16-21)
... data signatures include features such as a word or group of words in text, shapes, graph shapes, parts of a schematic, and so forth. The data signature depends on the type of the data item.
(Specification, p. 8, line 30 - p. 9, line 1)
While the specification discloses that the data item can be a graphic element or text there is no evidence that the data item can be both. As recited in claim 1, the data item comprises one or more graphical elements. Claim 20 recites that the data item comprises text. However, there is no support in the disclosure that the data item can comprise both at the same time. Therefore, because the data item comprises a graphical element in claim 1, it cannot also comprise text. Further, because the data signature depends on the type of the data item, there is no support for the data signature representing a shape, as recited in claim 1, and comprising a word of the text as recited in claim 20.  Therefore, there is no support in the original description for the dependence of claim 20 from claim 1 and claim 20 fails to comply with the written description requirement.
Claim 21 recites wherein the data item comprises a social graph, wherein a data signature of the plurality comprises a node of the social graph, and wherein the structure data comprises one or more edges of the social graph. This limitation is not supported by the original description and constitutes new matter to the original description. The original description states
In some implementations, the data item comprises one or more graphical elements, where a data signature comprises a shape, and where a logical rule of the logical ruleset comprises a shape rule. 
(Specification, p. 5, lines 25-27)
In some implementations, the data item comprises a social graph, where a data signature of the plurality comprises a node of the social graph, and where the structure data comprises one or more edges of the social graph. 
(Specification, p. 5, line 32 - p. 6, line 2)
The data items ... include data that has an underlying structure. The data items ... include images, text, videos, social graphs, data structures, schematics, node and edge graphs, graphics and graphic shapes, shape meshes, biological data and imaging, and so forth. The structure of the data items ... can include word order, word frequency, word placement, pixel order and placement, graph structure, etc. The structure can be explicit, as for a graph, or implicit, as for an image. 
(Specification, p. 8, lines 16-21)
... data signatures include features such as a word or group of words in text, shapes, graph shapes, parts of a schematic, and so forth. The data signature depends on the type of the data item. 
(Specification, p. 8, line 30 - p. 9, line 1)
While the specification discloses that the data item can be a graphic element or a social graph there is no evidence that the data item can be both. As recited in claim 1, the data item comprises one or more graphical elements. Claim 21 recites that the data item comprises a social graph. However, there is no support in the disclosure that the data item can comprise both at the same time. Therefore, because the data item comprises a graphical element in claim 1, it cannot also comprise a social graph. Further, because the data signature depends on the type of the data item, there is no support for the data signature representing a shape, as recited in claim 1, and comprising a node of the social graph as recited in claim 21.  Therefore, there is no support in the original description for the dependence of claim 21 from claim 1 and claim 21 fails to comply with the written description requirement.
Claim 22 recites wherein the data item comprises a schematic, wherein a data signature comprises a machine part, and wherein the structure data comprises enumerated relationships between the machine parts. This limitation is not supported by the original description and constitutes new matter to the original description. The original description states
In some implementations, the data item comprises one or more graphical elements, where a data signature comprises a shape, and where a logical rule of the logical ruleset comprises a shape rule. 
(Specification, p. 5, lines 25-27)
In some implementations, the data item comprises a schematic, where a data signature comprises a machine part, and where the structure data comprises enumerated relationships between the machine parts. 
(Specification, p. 6, lines 2-4)
The data items ... include data that has an underlying structure. The data items ... include images, text, videos, social graphs, data structures, schematics, node and edge graphs, graphics and graphic shapes, shape meshes, biological data and imaging, and so forth. The structure of the data items ... can include word order, word frequency, word placement, pixel order and placement, graph structure, etc. The structure can be explicit, as for a graph, or implicit, as for an image. 
(Specification, p. 8, lines 16-21)
... data signatures include features such as a word or group of words in text, shapes, graph shapes, parts of a schematic, and so forth. The data signature depends on the type of the data item 
(Specification, p. 8, line 30 - p. 9, line 1)
While the specification discloses that the data item can be a graphic element or a schematic there is no evidence that the data item can be both. As recited in claim 1, the data item comprises one or more graphical elements. Claim 22 recites that the data item comprises a schematic. However, there is no support in the disclosure that the data item can comprise both at the same time. Therefore, because the data item comprises a graphical element in claim 1, it cannot also comprise a schematic. Further, because the data signature depends on the type of the data item, there is no support for the data signature representing a shape, as recited in claim 1, and comprising a machine part as recited in claim 22.  Therefore, there is no support in the original description for the dependence of claim 22 from claim 1 and claim 22 fails to comply with the written description requirement.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 14 recites the extraction engine (line 2) while failing to provide proper antecedent basis for the term. It is suggested that the claim be rewritten as follows:
The data processing system of claim 13, wherein a specified data signature of the library is assigned one or more parameter values, and the operations further comprising: 
extracting the data signature from the data item when the portion of the data item satisfies the one or more parameter values assigned to the data signature.
Correction or clarification is required.

Claim 30 recites the classification engine (line 2) while failing to provide proper antecedent basis for the term. It is suggested that the claim be rewritten as follows:
The data processing system of claim 5, wherein the other vector represents an average of a plurality of vectors generated.
Correction or clarification is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 19, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Akgül et al. (Content-based Image Retrieval in Radiology: Current Status and Future Directions, hereinafter referred to as “Akgul”) in view of Uchida, Seiichi (Image Processing and Recognition for Biological Images, hereinafter referred to as “Uchida”), further in view of Alexander et al. (US Pat. No. 5,467,459 – Imaging and Graphics Processing System, hereinafter referred to as “Alexander”) and further in view of Graening et al. (Shape Mining: A Holistic Data Mining Approach for Engineering Design, hereinafter referred to as “Graening”).

Regarding claim 1 (Currently Amended), Akgul teaches a data processing system (Akgul, Introduction – teaches a content based image retrieval system) configured to pre-process data for a machine learning classifier (Akgul, Similarity Measures – teaches pre-processing data for classifiers), the data processing system comprising: 
extracting, from a data item of the one or more data items written to the shared memory data store, a plurality of data signatures and structure data representing relationships among the data signatures (Akgul, Image Descriptors – teaches extraction of attributed into a graph comprising nodes [plurality of data signatures] and edges [structure data representing relationships among the data signatures]) ...; 
generating a data structure from the plurality of data signatures, wherein the data structure includes a plurality of nodes connected with edges, each node in the data structure represents a data signature, and wherein each edge specifies a relationship between a first node and a second node, with the specified relationship corresponding to a relationship represented in the structure data for data signatures represented by those first and second nodes (Akgul, Image Descriptors – teaches a graph [data structure] comprising nodes [plurality of data signatures] and spatial relationship edges [structure data representing relationships among the data signatures] and deriving a texture property [selecting a particular data signature] of the pathology bearing region of the lung image in the attributional relational graph); 
selecting a particular data signature of the data structure (Akgul, Image Descriptors – teaches a graph [data structure] comprising nodes [plurality of data signatures] and spatial relationship edges [structure data representing relationships among the data signatures] and deriving a texture property [selecting a particular data signature] of the pathology bearing region of the lung image in the attributional relational graph); 
for the particular data signature of the data structure that is selected, 
identifying each instance of the particular data signature in the data structure (Akgul, Image Features/Descriptors – teaches identifying cysts or solid nodules [each instance] of texture-based feature [particular data signature]); 
segmenting the data structure around instances of the particular data signature (Akgul, Image Descriptors, Segmentation – teaches identifying the semantically meaningful regions/objects [instance] of the image corresponding to a particular attribute [particular data signature] of the image).
However, Akgul does not explicitly teaches an input port that receives one or more data items; a shared memory data store that stores the one or more data items, with each of the one or more data items being written to the shared memory data store; at least one processor configured to perform operations; ... wherein the data item comprises one or more graphical elements, and wherein a given data signature of the plurality of data signatures represents a shape of a plurality of shapes; identifying, based on the segmenting, one or more sequences of data signatures connected to the particular data signature, each of the one or more sequences being different from one or more other identified sequences of data signatures connected to the particular data signature in the data structure; generating a logical ruleset, wherein each logical rule of the logical ruleset is defined by a sequence of data signatures of the one or more sequences of data signatures that are identified, and wherein a logical rule of the logical ruleset comprises a shape rule specifying one or a sequence of more shapes that are either permitted to be adjacent in the sequence of data signatures, restricted from being adjacent in the sequence of data signatures, or replacing one or more prior shapes of the sequence of data signatures; executing one or more classifiers against the logical ruleset to classify the one or more data items received by the input port; and generating, based on the executing, one or more additional logical rules for the logical ruleset, the one or more additional logical rules specifying an additional relationship between at least two shapes of the plurality of shapes.

for the particular data signature of the data structure that is selected,
identifying, based on the segmenting, one or more sequences of data signatures connected to the particular data signature, each of the one or more sequences being different from one or more other identified sequences of data signatures connected to the particular data signature in the data structure (Uchida, Introduction, Clustering – teaches identifying disjoint groups of similar MxN feature vectors [sequence of data signatures] within an image [data structure], wherein the feature vector is a RGB color vector [particular data signature]);
generating a logical ruleset, wherein each logical rule of the logical ruleset is defined by a sequence of data signatures of the one or more sequences of data signatures that are identified (Uchida, Introduction, Clustering – teaches representing a MxN image as a set of MxN feature vectors [logical ruleset], wherein this set of MxN feature vectors [logical rule set] is partitioned into groups having similar locations and similar feature vectors, wherein each group represents a logical rule) ...;
executing one or more classifiers against the logical ruleset to classify the one or more data items received by the input port (Uchida, Image Pattern Recognition – teaches training a classifier [executing one or more classifiers] using feature vectors for training [logical ruleset], wherein the feature vectors for training represent radiological images [data items]); and
generating, based on the executing, one or more additional logical rules for the logical ruleset (Uchida, Image Pattern Recognition – teaches the test patterns [additional logical rules] being available upon successfully training the classifier [generated based on executing]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Akgul with the teachings of Uchida in order to analyze biological images automatically or semi-automatically allowing biologists to manage a large number of images and exclude  (Uchida, Introduction - "... it is difficult to analyze a huge number of bioimages and to have reliable analysis results. Furthermore, we need to be careful that the analysis result by the manual inspection may be biased by subjective observation. That is, the analysis result will depend largely on personal skill, decision, and preference. On the other hand, research on "bioimage-informatics" is becoming active ... If the techniques are accurate enough, their analysis results will be more accurate and reliable than those by manual inspection.").
However, Akgul in view of Uchida does not explicitly teach an input port that receives one or more data items; a shared memory data store that stores the one or more data items, with each of the one or more data items being written to the shared memory data store; at least one processor configured to perform operations; ... wherein the data item comprises one or more graphical elements, and wherein a given data signature of the plurality of data signatures represents a shape of a plurality of shapes; ... wherein a logical rule of the logical ruleset comprises a shape rule specifying one or a sequence of more shapes that are either permitted to be adjacent in the sequence of data signatures, restricted from being adjacent in the sequence of data signatures, or replacing one or more prior shapes of the sequence of data signatures; ... the one or more additional logical rules specifying an additional relationship between at least two shapes of the plurality of shapes.
Alexander teaches
an input port that receives one or more data items (Alexander, cols. 6:66-7:11 – teaches an image processing system comprising a parallel vector processor and a shared memory wherein the parallel vector processor comprises a plurality of vector processors with each vector processor comprising vector register files; Alexander, col. 8:66-67 – teaches the vector register files each comprising a read port [input port] for receiving pixel data [data items]; see also Alexander Figs. 1-2); 
a shared memory data store that stores the one or more data items, with each of the one or more data items being written to the shared memory data store (Alexander, col. 9:9-18 – teaches shared memory [data store] that stores processed pixel data [data items] in the form of 8-bit and 16-bit packed unsigned integer values wherein the processed pixel data [data items] are written to the shared memory by the pixel formatter unit); and 
at least one processor (Alexander, cols. 6:66-7:11 – teaches an image processing system comprising a parallel vector processor and a shared memory wherein the parallel vector processor comprises a plurality of vector processors with each vector processor comprising vector register files) configured to perform operations (Alexander, col. 7:16-20 – teaches processor performing image processing operations).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Akgul in view of Uchida with the teachings of Alexander in order to provide hardware for image and graphics processing at high speeds in the field of image and graphics processing (Alexander, col. 2:35-50 – “The present invention provides a unified image and graphics processing system that provides both image and graphics processing at high speeds. The system includes a parallel vector processing unit, a graphics subsystem, a shared memory and a set of high-speed data buses for connecting all of the other components. All host communications are performed through the graphics subsystem. Generally, the parallel vector processing unit includes a series of vector processors. Each processor includes a vector address generator for efficient generation of memory addresses for regular address sequences. In order to synchronize and control the vector processors' accesses to shared memory, the parallel vector processing unit includes shared memory access logic. The logic is incorporated into each vector processor.”).
While Akgul in view of Uchida an further in view of Alexander teaches extracting data signatures and structure data representing relationships among the data signatures from data items and 
Graening teaches
... wherein the data item comprises one or more graphical elements (Graening, Figure 8 – teaches the body of a car superimposed on a 3-D coordinate system), and wherein a given data signature of the plurality of data signatures represents a shape of a plurality of shapes (Graening, section 6 – teaches the shape/design [data signature] of the passenger car; Graening, section 6.4 – teaches multiple generations [plurality of car designs]);
generating a logical ruleset, wherein each logical rule of the logical ruleset is defined by a sequence of data signatures of the one or more sequences of data signatures that are identified, and wherein a logical rule of the logical ruleset comprises a shape rule (Graening, section 4.1 – teaches rules for description of design concepts [shape rule]) specifying one or a sequence of more shapes that are either permitted to be adjacent in the sequence of data signatures, restricted from being adjacent in the sequence of data signatures, or replacing one or more prior shapes of the sequence of data signatures (Graening, section 6.4 – teaches multiple generations where the ;
generating, based on the executing, one or more additional logical rules for the logical ruleset, the one or more additional logical rules specifying an additional relationship between at least two shapes of the plurality of shapes (Graening, section 6.4 – teaches an evolutionary strategy where new rules are applied as new generations are designed where the new rules are used to reach an optimal design [shape]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Akgul in view of Uchida and further in view of Alexander with the teachings of Graening in order to combine and analyze data from engineering across different tools and disciplines in the field of identifying features within datasets to enable identification of relevant patterns using machine learning (Graening, Abstract – “In this paper, we propose shape mining as a framework to combine and analyze data from engineering design across different tools and disciplines.”).

Regarding claim 19 (Original), Akgul in view of Uchida, further in view of Alexander and further in view of Graening teaches all of the limitations of the system of claim 1 as noted above. Akgul further teaches wherein the data item comprises an image (Akgul, Introduction – teaches a content based image retrieval system wherein the data item comprises an image), wherein extracting comprises performing an image processing process on the image (Akgul, Segmentation – teaches image segmentation, i.e., image processing), and wherein at least one of the plurality of data signatures comprises a visual feature of the image (Akgul, Image Features/Descriptors – teaches photometric and geometric features [visual features of image]).


Regarding claim 23 (Currently Amended), Akgul teaches a data processing system (Akgul, Introduction – teaches a content based image retrieval system) configured to pre-process data for a machine learning classifier (Akgul, Similarity Measures – teaches pre-processing data for classifiers), the data processing system comprising: 
... operations comprising: 
extracting image data representing a biological structure by image processing one of the one or more radiological images (Akgul, Image Features/Descriptors – teaches extraction of geometric cues [image data] represented by joints [biological structure]); 
identifying one or more portions of the biological structure each having a biological signature based on comparing the biological structure to a library of specified biological signatures (Akgul, Current CBIR Technology – teaches comparing a query image [one or more portions of the biological structure each having a biological signature] to a database of images [library of specified biological signatures] in order to determine the information contained in the image [identifying one or more portions of the biological structure]); 
generating a data structure from the biological structure, wherein the data structure includes a plurality of nodes connected with edges, each node in the data structure represents one of the biological signatures, and wherein each edge specifies a relationship between a first node and a second node (Akgul, Image Descriptors – teaches the lung image [biological structure] represented by a graph [data structure] which includes graph nodes and spatial relationships between nodes [edges]); 
selecting a particular biological signature of the biological structure in the data structure (Akgul, Image Descriptors – teaches deriving a texture property [selecting a particular biological signature] of the pathology bearing region of the lung image [biological structure] in the attributional relational graph [data structure]); 
for the particular biological signature that is selected, 
identifying each instance of the particular biological signature in the data structure (Akgul, Image Features/Descriptors – teaches identifying cysts or solid nodules [instances] of the texture based feature [particular biological signature]); 
segmenting the data structure around instances of the particular biological signature (Akgul, Image Descriptors and Segmentation – teaches identifying the semantically meaningful regions/objects [instance] of the image corresponding to a particular attribute [particular biological signature] of the image).
However, Akgul does not explicitly teach an input port that receives one or more radiological images; a shared memory data store that stores the one or more radiological images, with each of the one or more radiological images being written to the shared memory data store; and at least one processor configured to perform operations comprising: for the particular biological signature that is selected, identifying, based on the segmenting, one or more sequences of biological signatures connected to the particular biological signature in the data structure, each of the one or more sequences identified being different from other identified sequences of biological signatures connected to the particular biological signature in the data structure; and generating a logical ruleset, wherein each logical rule of the logical ruleset is a sequence of biological signatures of the one or more sequences of biological signatures that are identified, and wherein a logical rule of the logical ruleset comprises a shape rule specifying one or a sequence of more shapes that are either permitted to be adjacent in the sequence of data signatures, restricted from being adjacent in the sequence of data signatures, or 
Uchida teaches
for the particular biological signature that is selected,
identifying, based on the segmenting, one or more sequences of biological signatures connected to the particular biological signature in the data structure, each of the one or more sequences identified being different from other identified sequences of biological signatures connected to the particular biological signature in the data structure (Uchida, Introduction and Clustering – teaches identifying disjoint groups of similar M x N feature vectors [sequence of biological signatures] within an image [data structure] wherein the feature vector is an RGB color vector [particular biological signature]); and
generating a logical ruleset, wherein each logical rule of the logical ruleset is a sequence of biological signatures of the one or more sequences of biological signatures that are identified (Uchida, Introduction and Clustering – teaches representing an M x N image as a set of M x N feature vectors [logical ruleset] wherein this set of M x N feature vectors is partitioned into groups having similar locations and similar feature vectors and each group representing a logical rule); and 
executing one or more classifiers against the logical ruleset to classify the one or more radiological images received by the input port (Uchida, Image Pattern Recognition – teaches training a classifier using feature vectors for training [logical ruleset] wherein the feature vectors for training represent radiological images); and 
generating, based on the executing, one or more additional logical rules for the logical ruleset (Uchida, Image Pattern Recognition – teaches the test patterns [additional logical rules] are generated based upon successfully training the classifier [executing]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Akgul with the teachings of Uchida in order to analyze biological images automatically or semi-automatically allowing biologists to manage a large number of images and exclude subjective biases in the field of interpretation of complex information in medical images (Uchida, Introduction - "... it is difficult to analyze a huge number of bioimages and to have reliable analysis results. Furthermore, we need to be careful that the analysis result by the manual inspection may be biased by subjective observation. That is, the analysis result will depend largely on personal skill, decision, and preference. On the other hand, research on "bioimage-informatics" is becoming active ... If the techniques are accurate enough, their analysis results will be more accurate and reliable than those by manual inspection.").
However, Akgul in view of Uchida does not explicitly teach an input port that receives one or more radiological images; a shared memory data store that stores the one or more radiological images, with each of the one or more radiological images being written to the shared memory data store; and at least one processor configured to perform operations comprising: ... wherein a logical rule of the logical ruleset comprises a shape rule specifying one or a sequence of more shapes that are either permitted to be adjacent in the sequence of data signatures, restricted from being adjacent in the sequence of data signatures, or replacing one or more prior shapes of the sequence of data signatures; ... the one or more additional logical rules specifying an additional relationship between at least two shapes of the plurality of shapes.
Alexander teaches 
an input port that receives one or more radiological images (Alexander, cols. 6:66-7:11 – teaches an image processing system comprising a parallel vector processor and a shared memory wherein the parallel vector processor comprises a plurality of vector processors with each vector processor comprising vector register files; Alexander, col. 8:66-67 – teaches the vector register files each comprising a read port [input port] for receiving pixel data [data items]; see also Alexander Figs. 1-2); 
a shared memory data store that stores the one or more radiological images, with each of the one or more radiological images being written to the shared memory data store (Alexander, col. 9:9-18 – teaches shared memory [data store] that stores processed pixel data [data items] in the form of 8-bit and 16-bit packed unsigned integer values wherein the processed pixel data [data items] are written to the shared memory by the pixel formatter unit); and 
at least one processor (Alexander, cols. 6:66-7:11 – teaches an image processing system comprising a parallel vector processor and a shared memory wherein the parallel vector processor comprises a plurality of vector processors with each vector processor comprising vector register files) configured to perform operations (Alexander, col. 7:16-20 – teaches processor performing image processing operations). 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Akgul in view of Uchida with the teachings of Alexander in order to provide hardware for image and graphics processing at high speeds in the field of image and graphics processing (Alexander, col. 2:35-50 – “The present invention provides a unified image and graphics processing system that provides both image and graphics processing at high speeds. The system includes a parallel vector processing unit, a graphics subsystem, a shared memory and a set of high-speed data buses for connecting all of the other components. All host communications are performed through the graphics subsystem. Generally, the parallel vector processing unit includes a series of vector processors. Each 
While Akgul in view of Uchida and further in view of Alexander teaches generating a logical ruleset and/or additional logical rules, wherein each logical rule of the logical ruleset is defined by a sequence of data signatures of the one or more sequences of data signatures that are identified, Akgul in view of Uchida an further in view of Alexander does not explicitly teach ... wherein a logical rule of the logical ruleset comprises a shape rule specifying one or a sequence of more shapes that are either permitted to be adjacent in the sequence of data signatures, restricted from being adjacent in the sequence of data signatures, or replacing one or more prior shapes of the sequence of data signatures; and ... the one or more additional logical rules specifying an additional relationship between at least two shapes of the plurality of shapes.
Graening teaches
generating a logical ruleset, wherein each logical rule of the logical ruleset is a sequence of biological signatures of the one or more sequences of biological signatures that are identified, and wherein a logical rule of the logical ruleset comprises a shape rule (Graening, section 4.1 – teaches rules for description of design concepts [shape rule]) specifying one or a sequence of more shapes that are either permitted to be adjacent in the sequence of data signatures, restricted from being adjacent in the sequence of data signatures, or replacing one or more prior shapes of the sequence of data signatures (Graening, section 6.4 – teaches multiple generations where the shape is changed based on the rules and the new design [shape] replaces the previous design in the generation sequence); and 
generating, based on the executing, one or more additional logical rules for the logical ruleset, the one or more additional logical rules specifying an additional relationship between at least two shapes of the plurality of shapes (Graening, section 6.4 – teaches an evolutionary strategy where new rules are applied as new generations are designed where the new rules are used to reach an optimal design [shape]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Akgul in view of Uchida and further in view of Alexander with the teachings of Graening in order to combine and analyze data from engineering across different tools and disciplines in the field of identifying features within datasets to enable identification of relevant patterns using machine learning (Graening, Abstract – “In this paper, we propose shape mining as a framework to combine and analyze data from engineering design across different tools and disciplines.”).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Akgül in view of Uchida, further in view of Alexander, further in view of Graening and further in view of García et al. (Big Data Preprocessing: Methods and Prospects, hereinafter referred to as “Garcia”).

Regarding claim 2 (Original), Akgul in view of Uchida, further in view of Alexander and further in view of Graening teaches all of the limitations of the system of claim 1 as noted above. However, Akgul in view of Uchida, further in view of Alexander and further in view of Graening does not explicitly teach wherein generation of the logical ruleset enables classification of the one or more data items with a reduced amount of data, relative to an amount of data required to classify the one or more data items independent of the generation of the logical ruleset.
Garcia teaches wherein generation of the logical ruleset enables classification of the one or more data items with a reduced amount of data, relative to an amount of data required to classify the one or more data items independent of the generation of the logical ruleset (Garcia, Feature Selection – teaches feature selection [logical ruleset] and addressing the same classification problem with less features [reduced amount of data]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Akgul in view of Uchida, further in view of Alexander and further in view of Graening with the teachings of Garcia in order to identify the smallest set of features that can still convey essential information contained in large datasets which minimizes demands on a computing system and minimizes interpretation issues by the researcher in the field of identifying features within datasets to enable identification of relevant patterns using machine learning (Garcia, Feature Selection - “FS can be used in the data collection stage, saving cost in time, sampling, sensing and personnel used to gather the data. Models and visualizations made from data with fewer features will be easier to understand and to interpret.”).

Regarding claim 3 (Original), Akgul in view of Uchida, further in view of Alexander, further in view of Graening and further in view of Garcia teaches all of the limitations of the system of claim 2 as noted above. Garcia further teaches wherein classification of the one or more data items with a reduced amount of data increases a processing speed of the data processing system in classifying the one or more data items, relative to a processing speed of the data processing system in classifying the one or more data items independent of the generation of the logical ruleset (Garcia, Feature Selection – teaches using feature selection [logical ruleset] to train a learner [classification of data items] at a faster speed with less features [reduced amount of data]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Akgul, Uchida, Alexander, Graening and Garcia for the same reasons as disclosed in claim 2 above.
Claims 4-6, 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Akgül in view of Uchida, further in view of Alexander, further in view of Graening and further in view of Han et al. (Centroid-Based Document Classification: Analysis and Experimental Results, hereinafter referred to as “Han-1”).

Regarding claim 4 (Currently Amended), Akgul in view of Uchida, further in view of Alexander and further in view of Graening teaches all of the limitations of the system of claim 1 as noted above. However, Akgul in view of Uchida, further in view of Alexander and further in view of Graening does not explicitly teach the operations further comprising: determine determining a frequency for which each logical rule of the logical ruleset appears in the data structure; and generate a vector representing the data item, the vector defined by the frequency for each logical rule of the logical ruleset.
Han-1 teaches the operations further comprising: 
determine determining a frequency for which each logical rule of the logical ruleset appears in the data structure (Han-1, section 2 – teaches frequency for which each term [logical rule] of the set of terms [logical ruleset] appears in the document [data item] in the term-space [data structure]); and 
generate a vector representing the data item, the vector defined by the frequency for each logical rule of the logical ruleset (Han-1, section 2 – generation of a term document vector representing the document [data item]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Akgul in view of Uchida, further in view of Alexander and further in view of Graening with the teachings of Han-1 in order to classify a data item based on how closely its behavior matches to behavior of documents belonging to other classes, making it easier to search/find information online in the field of identifying features within datasets to enable identification of relevant patterns using machine learning (Han-1, section 1 – “We have seen a tremendous growth in the volume 

Regarding claim 5 (Currently Amended), Akgul in view of Uchida, further in view of Alexander, further in view of Graening and further in view of Han-1 teaches all of the limitations of the system of claim 4 as noted above. Han-1 further teaches the operations further comprising: 
comparing the vector with another vector generated for another data item of the one or more data items, wherein comparing includes computing a distance between the vector and the other vector in a vector space (Han-1, section 2 – teaches using cosine similarity to compute the distance between vectors of two documents [data items] in a vector space model).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Akgul, Uchida, Alexander, Graening and Han-1 in order to determine distances between vectors of data items because cosine similarity is commonly used to find the similarity of two data items represented as vectors (Han-1, section 2 - "In the vector-space model, the similarity between two documents di and dj is commonly measured using the cosine function ...").

Regarding claim 6 (Currently Amended), Akgul in view of Uchida, further in view of Alexander and further in view of Graening teaches all of the limitations of the system of claim 1 as noted above. However, Akgul in view of Uchida, further in view of Alexander and further in view of Graening does not explicitly teach the operations further comprising: determining which logical rules of the logical ruleset 
Han-1 teaches the operations further comprising: 
determining which logical rules of the logical ruleset occur in another data item of the one or more data items (Han-1, section 2 - identifying the terms [logical rules] in any document [data item] and representing and document [data item] as a term frequency vector capturing the frequency of terms [logical rules] in the document [data item]); and 
representing the other data item as a vector of the logical rules that occur in the other data item (Han-1, section 2 - identifying the terms [logical rules] in any document [data item] and representing and document [data item] as a term frequency vector capturing the frequency of terms [logical rules] in the document [data item]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Akgul in view of Uchida, further in view of Alexander and further in view of Graening with the teachings of Han-1 in order to classify a data item based on how closely its behavior matches to behavior of documents belonging to other classes, making it easier to search/find information online in the field of identifying features within datasets to enable identification of relevant patterns using machine learning (Han-1, section 1 – “We have seen a tremendous growth in the volume of online text documents available on the Internet, digital libraries, news sources, and company-wide intranets. It has been forecasted that these documents (with other unstructured data) will become the predominant data type stored online. Automatic text categorization ... which is the task of assigning text documents to pre-specified classes (topics or themes) of documents, is an important task that can help people to find information on these huge resources.”).

Regarding claim 29 (Original), Akgul in view of Uchida, further in view of Alexander, further in view of Graening and further in view of Han-1 teaches all of the limitations of the system of claim 5 as noted above. Han-1 further teaches wherein the other vector in the vector space is representative of a particular data item comprising a specified classification (Han-1, section 2 – teaches the other vector being a centroid vector [data item representing a specific classification]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Akgul, Uchida, Alexander, Graening and Han-1 in order to use a centroid vector as the other vector in cosine similarity because cosine similarity is commonly used to find the similarity of two data items represented as vectors and using the centroid vector as the other vector makes it easy to find the vector classification (Han-1, section 2 - "In the vector-space model, the similarity between two documents di and dj is commonly measured using the cosine function ...").

Regarding claim 30 (Original), Akgul in view of Uchida, further in view of Alexander, further in view of Graening and further in view of Han-1 teaches all of the limitations of the system of claim 5 as noted above. Han-1 further teaches wherein the other vector represents an average of a plurality of vectors generated by the classification engine (Han-1, section 2 – teaches that the other vector is a centroid vector generated by averaging the weights of the terms present in the document vector representation of set S).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Akgul, Uchida, Alexander, Graening and Han-1 in order to use a centroid vector which is an average of the vectors in the class because centroid based classification is a simple way to classify data items (Han-1, section 2 - "The idea behind the centroid-based classification algorithm is extremely simple. For each set of documents belonging to the same class, we compute their centroid vectors.").
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Akgül in view of Uchida, further in view of Alexander, further in view of Graening and further in view of Han et al. (US Pat. Np. 8,527,435 B1 – Sigma Tuning of Gaussian Kernels: Detection of Ischemia from Magnetocardiograms, hereinafter referred to as “Han-2”).

Regarding claim 7 (Currently Amended), Akgul in view of Uchida, further in view of Alexander and further in view of Graening teaches all of the limitations of the system of claim 1 as noted above. However, Akgul in view of Uchida, further in view of Alexander and further in view of Graening does not explicitly teach the operations further comprising: ranking the plurality of data signatures; and selecting a higher ranked data signature to be the particular data signature.
Han-2 teaches the operations further comprising: 
ranking the plurality of data signatures (Han-2, cols. 10:63-11:8 - teaches a ranking of input variables [data signatures] in order to reduce the dimensionality for classification purposes); and 
selecting a higher ranked data signature to be the particular data signature (Han-2, cols. 10:63-11:15 - teaches higher ranked variable [data signatures] being selected based on being retained).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Akgul in view of Uchida, further in view of Alexander and further in view of Graening with the teachings of Han-2 in order to identify a reduced set of data which can still convey essential information contained in large datasets using a method which outperforms existing methods in the field of identifying features within datasets to enable identification of relevant patterns using machine learning (Han-2, cols. 6:58-7:1 - "In this study Kernel Partial Least Squares (K-PLS) model is applied to several benchmark data sets in order to estimate the effectiveness of the second-order sigma tuning procedure for an RBF kernel. The variable subset selection method based on these sigma values is then compared with different feature selection procedures such as random forests and sensitivity 

Regarding claim 8 (Original), Akgul in view of Uchida, further in view of Alexander, further in view of Graening and further in view of Han-2 teaches all of the limitations of the system of claim 7 as noted above. Han-2 further teaches wherein data signatures above a threshold ranking are iteratively selected to be the particular data signature (Han-2, cols. 6:63-7:23 – teaches iterative selection of input variables [data signatures], wherein data signatures ranked above a random gauge variable [threshold] are retained), and wherein the logical ruleset comprises logical rules generated for each of the data signatures selected to be the particular data signature (Han-2, col. 11:23-27 – teaches dataset [logical rulesets] comprising data values [logical rules] using only variable [data signatures] retained after variable selection [selected to be the particular data signature]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Akgul, Uchida, Alexander, Graening and Han-2 in order to iterative select data signatures above a threshold for a dataset because the methods allows for checking each variable and presents a simple way to determine importance and eliminate lower-ranked variables (Han-2, col. 11:9-15 - " The original variables are ranked corresponding to the sigma ranking (from low to high .sigma. values). Bottom-ranked variables, i.e., variables corresponding to a higher .sigma. value correspond to features that do not contribute much to the calculation of the RBF kernel entry and are therefore less important. Some of the bottom-ranked variables can therefore be eliminated.").

Regarding claim 9 (Original), Akgul in view of Uchida, further in view of Alexander, further in view of Graening and further in view of Han-2 teaches all of the limitations of the system of claim 7 as noted above. Han-2 further teaches wherein the ranking for a data signature is proportional to a frequency in which that data signature appears in the plurality of data signatures (Han-2, col. 11:7-14 – teaches ranking of input variable [data signatures] based on their presence or absence [frequency] in the calculation of the RBF kernel entry).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Akgul, Uchida, Alexander, Graening and Han-2 in order to use frequency in order to rank data signatures because frequency presents a simple way to determine importance and eliminate lower-ranked variables (Han-2, col. 11:9-15 - " The original variables are ranked corresponding to the sigma ranking (from low to high .sigma. values). Bottom-ranked variables, i.e., variables corresponding to a higher .sigma. value correspond to features that do not contribute much to the calculation of the RBF kernel entry and are therefore less important. Some of the bottom-ranked variables can therefore be eliminated.").

Regarding claim 10 (Currently Amended), Akgul in view of Uchida, further in view of Alexander, further in view of Graening and further in view of Han-2 teaches all of the limitations of the system of claim 7 as noted above. Han-2 further teaches the operations further comprising weighting a data signature with a predetermined weight value, and wherein ranking is based on the predetermined weight value of the data signature (Han-2, cols. 10:63-11:15 – teaches each variable [data signature] ranked according to their sigma value [predetermined weight value]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Akgul, Uchida, Alexander, Graening and Han-2 in order to determine a weight value for ranking because weights presents a simple way to determine importance  The original variables are ranked corresponding to the sigma ranking (from low to high .sigma. values). Bottom-ranked variables, i.e., variables corresponding to a higher .sigma. value correspond to features that do not contribute much to the calculation of the RBF kernel entry and are therefore less important. Some of the bottom-ranked variables can therefore be eliminated.").

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Akgül in view of Uchida, further in view of Alexander, further in view of Graening and further in view of Shin et al. (Enhanced Centroid-Based Classification Technique by Filtering Outliers, hereinafter referred to as “Shin”).

Regarding claim 11 (Currently Amended), Akgul in view of Uchida, further in view of Alexander and further in view of Graening teaches all of the limitations of the system of claim 1 as noted above. However, Akgul in view of Uchida, further in view of Alexander and further in view of Graening does not explicitly teach the operations further comprising: determining, for a logical rule, a frequency for which a sequence that defines the logical rule appears in the data structure; determining that that frequency is less than a threshold frequency; and removing the logical rule from the logical ruleset.
Shin teaches the operations further comprising: 
determining, for a logical rule, a frequency for which a sequence that defines the logical rule appears in the data structure (Shin, section 2 – teaches document d [data structure] capturing frequency of term t [logical rule] and document similarity formula dependent upon frequency); 
determining that that frequency is less than a threshold frequency (Shin, section 3 – teaches documents with similarity scores less than a threshold [determine, for a logical rule, that frequency is less than threshold frequency]; see also Shin, Fig. 1); and 
removing the logical rule from the logical ruleset (Shin section 3 – teaches removal of terms [logical rules] in said documents).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Akgul in view of Uchida, further in view of Alexander and further in view of Graening with the teachings of Shin in order to classify a data item based on how closely its behavior matches the behavior of data items belonging to other classes, making it easier to search/find information online in the field of identifying features within datasets to enable identification of relevant patterns using machine learning (Shin, section 1 – “Since late 1990s, the explosive growth of Internet resulted in a huge quantity of documents available on-line. Technologies for efficient management of these documents are being developed continuously. One of representative tasks for efficient document management is text categorization, also called as classification... [W]e show that removing outliers from the training categories significantly improves the classification results obtained by using the Centroid-based method.”).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Akgül in view of Uchida, further in view of Alexander, further in view of Graening and further in view of Korde et al. (Text Classification and Classifiers: A Survey, herein after referred to as “Korde”).

Regarding claim 12 (Currently Amended), Akgul in view of Uchida, further in view of Alexander and further in view of Graening teaches all of the limitations of the system of claim 1 as noted above. However, Akgul in view of Uchida, further in view of Alexander and further in view of Graening does not explicitly teach wherein the one or more sequences comprise a plurality of sequences, and the operations further comprising: determining that a first sequence of the plurality of sequences includes a 
Korde teaches wherein the one or more sequences comprise a plurality of sequences (Korde, section 2.2 – teaches a plurality of lists of tokens [plurality of sequences]), and the operations further comprising: 
determining that a first sequence of the plurality of sequences includes a second sequence of the plurality of sequences (Korde, section 2.2 – teaches that a list of tokens [first sequence] includes a list of stop words [second sequence]); and 
removing, from the logical ruleset, a logical rule defined by the first sequence (Korde, section 2.2 – teaches removing stop words [logical rule] from the list of tokens [first sequence]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Akgul in view of Uchida, further in view of Alexander and further in view of Graening with the teachings of Korde in order to classify a data item based on how closely its behavior matches the behavior of data items belonging to other classes, making it easier to search/find information online in the field of identifying features within datasets to enable identification of relevant patterns using machine learning (Korde, section 1 – “The text mining studies are gaining more importance recently because of the availability of the increasing number of the electronic documents from a variety of sources. Which include unstructured and semi structured information. The main goal of text mining is to enable users to extract information from textual resources and deals with the operations like, retrieval, classification (supervised, unsupervised and semi supervised) and summarization Natural Language Processing (NLP), Data Mining, and Machine Learning techniques work together to automatically classify and discover patterns from the different types of the documents...”).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Akgül in view of Uchida, further in view of Alexander, further in view of Graening and further in view of Leary et al. (An Optimal Structure-Discriminative Amino Acid Index for Protein Fold Recognition).

Regarding claim 13 (Currently Amended), Akgul in view of Uchida, further in view of Alexander and further in view of Graening teaches all of the limitations of the system of claim 1 as noted above. However, Akgul in view of Uchida, further in view of Alexander and further in view of Graening does not explicitly teach the operations further comprising: comparing a portion of the data item to a library of specified data signatures, and wherein a data signature is extracted from the data item when the portion of the data item matches a specified data signature of the library.
Leary teaches the operations further comprising: 
comparing a portion of the data item to a library of specified data signatures (Leary, Introduction – teaches comparing a protein sequence [portion of the data item] to a class library of representative aligned sequences [a library of specified data signatures]), and wherein a data signature is extracted from the data item when the portion of the data item matches a specified data signature of the library (Leary, Introduction – teaches the target protein sequence [portion of the data item] matched against a class profile [data signature] extracted from the library most similar to the target).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Akgul in view of Uchida, further in view of Alexander and further in view of Graening with the teachings of Leary in order to classify a data item based on how closely its behavior matches the behavior of data items belonging to other classes, making it easier for researchers to interpret results in the field of identifying features within datasets to enable identification of relevant patterns using machine learning (Leary, Introduction – “... In many sequence analysis problems, it is 

Regarding claim 14 (Original), Akgul in view of Uchida, further in view of Alexander, further in view of Graening and further in view of Leary teaches all of the limitations of the system of claim 13 as noted above. Leary further teaches wherein a specified data signature of the library is assigned one or more parameter values, and wherein the extraction engine extracts the data signature from the data item when the portion of the data item satisfies the one or more parameter values assigned to the data signature (Leary, Introduction – teaches optimizing index vector r [one or more parameter values] while training the classifier, enabling assignment of target protein sequences [data item] to fold classes [data signature] based on closest library fold class centroid vector [the data item satisfies the one or more parameter values assigned to the data signature]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Akgul, Uchida, Alexander, Graening and Leary in order to extract data signatures from the data item which satisfy assigned parameters to improve optimization (Leary, Introduction - "The index ropt with optimal discriminatory power that maximizes the merit function is obtained as the maximal eigenvector of a generalized eigenvalue problem, with other possibly useful independent indices being defined by lower eigenvectors... Because the sequences within each class are already structurally aligned, no alignment phase is necessary during training. In fact, the given alignments are optimal in the sense that they are precisely the ones used to define the .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Akgül in view of Uchida, further in view of Alexander, further in view of Graening and further in view of Zhao et al. (Sequential Pattern Mining: A Survey, hereinafter referred to as “Zhao”).

Regarding claim 15 (Currently Amended), Akgul in view of Uchida, further in view of Alexander and further in view of Graening teaches all of the limitations of the system of claim 1 as noted above. However, Akgul in view of Uchida, further in view of Alexander and further in view of Graening does not explicitly teach the operations further comprising: receiving data indicating a threshold number of sequences; determining that a number of identified sequences for the data signature exceeds the threshold number of sequences; segmenting the data signature into sub-data signatures that each comprise at least one feature of the data signature; and generating another logical ruleset for at least one of the sub-data signatures, the other logical ruleset replacing the logical ruleset for the data signature.
Zhao teaches the operations further comprising: 
receiving data indicating a threshold number of sequences (Zhao, section 2.1 – teaches extracting sequential patterns [data] from an ordered list of itemsets [identified sequences for the data signature] whose support exceed predefined minimum support threshold [data indicating a threshold number of sequences]); 
determining that a number of identified sequences for the data signature exceeds the threshold number of sequences (Zhao, section 2.1 – teaches extracting sequential patterns [data] from an ; 
segmenting the data signature into sub-data signatures that each comprise at least one feature of the data signature (Zhao, p. 9, Table 1 – teaches itemset [data signature] in (a) being segmented into itemset [sub-data signature] in (b) and creation of a new dataset in “After Mapping” column of (c) [another logical ruleset]); and 
generating another logical ruleset for at least one of the sub-data signatures, the other logical ruleset replacing the logical ruleset for the data signature (Zhao, p. 9, Table 1 – teaches itemset [data signature] in (a) being segmented into itemset [sub-data signature] in (b) and creation of a new dataset in “After Mapping” column of (c) [another logical ruleset]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Akgul in view of Uchida, further in view of Alexander and further in view of Graening with the teachings of Zhao in order to extract useful information or patterns from large information repositories, making it easier for researchers to interpret results in the field of identifying features within datasets to enable identification of relevant patterns using machine learning (Zhao, section 1 – “Many people take data mining as a synonym for another popular term, Knowledge Discovery in Database (KDD). Alternatively other people treat Data Mining as the core process of KDD... Usually there are three processes. One is called preprocessing, which is executed before data mining techniques are applied to the right data. The pre-processing includes data cleaning, integration, selection and transformation. The main process of KDD is the data mining process, in this process different algorithms are applied to produce hidden knowledge. After that comes another process called post-processing, which evaluates the mining result according to users' requirements and domain knowledge. Regarding the evaluation results, the knowledge can be presented if the result is satisfactory ...”).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Akgül in view of Uchida, further in view of Alexander, further in view of Graening and further in view of Tilton et al. (Best Merge Region-Growing Segmentation with Integrated Nonadjacent Region Object Aggregation, hereinafter referred to as “Tilton”).

Regarding claim 16 (Currently Amended), Akgul in view of Uchida, further in view of Alexander and further in view of Graening teaches all of the limitations of the system of claim 1 as noted above. However, Akgul in view of Uchida, further in view of Alexander and further in view of Graening does not explicitly teach wherein the one or more sequences comprise a plurality of sequences, the operations further comprising: determining that at least two sequences of the plurality are within a threshold similarity to one another; and combining at least two logical rules of the logical rule set, each of the least two logical rules corresponding to one of the at least two sequences of the plurality.
Tilton teaches wherein the one or more sequences comprise a plurality of sequences (Tilton, section II(A) – teaches a plurality of regions [plurality of sequences]), the operations further comprising: 
determining that at least two sequences of the plurality are within a threshold similarity to one another (Tilton, section II(A) – teaches merging two nonadjacent regions [combining at least two logical rules of the logical ruleset] when dissimilarity criterion value between the pair of nonadjacent regions [two sequences] is below a threshold as outlined in step 5 [within a threshold similarity to one another]); and 
combining at least two logical rules of the logical rule set, each of the least two logical rules corresponding to one of the at least two sequences of the plurality (Tilton, section II(A) – teaches merging two nonadjacent regions [combining at least two logical rules of the logical ruleset] when dissimilarity criterion value between the pair of nonadjacent regions [two sequences] is below a threshold as outlined in step 5 [within a threshold similarity to one another]).
.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Akgül in view of Uchida, further in view of Alexander, further in view of Graening and further in view of Yan et al. (gSpan: Graph-Based Substructure Pattern Mining, hereinafter referred to as “Yan”)
Regarding claim 17 (Original), Akgul in view of Uchida, further in view of Alexander and further in view of Graening teaches all of the limitations of the system of claim 1 as noted above. However, Akgul in view of Uchida, further in view of Alexander and further in view of Graening does not explicitly teach wherein the data item comprises a graph, wherein extracting comprises performing a traversal of the graph, and wherein a logical rule of the logical ruleset comprises a graph rule of the graph.
Yan teaches wherein the data item comprises a graph, wherein extracting comprises performing a traversal of the graph (Yan, section 3 – teaches discovering all subgraphs of a graph dataset [data item] containing particular edges [performing traversal of graph]), and wherein a logical rule of the logical ruleset comprises a graph rule of the graph (Yan, section 2 – teaches a graph rule based on a linear order built among the edges in the graph G).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Akgul in view of Uchida, further in view of Alexander and further in view of Graening with the teachings of Yan in order to discover all the frequent subgraphs of a graph without candidate generation and pruning of false positives which accelerates the graph mining process in the field of identifying features within datasets to enable identification of relevant patterns using machine learning (Yan, section 1 – “In the context of frequent subgraph mining, the Apriori-like algorithms meet two challenges: (1) candidate generation: the generation of size (k + 1) subgraph candidates from size k frequent subgraphs is more complicated and costly than that of itemsets; and (2) pruning false positives: subgraph isomorphism test is an NPcomplete problem, thus pruning false positives is costly... In this paper, we develop gSpan, which targets to reduce or avoid the significant costs mentioned above...”).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Akgül in view of Uchida, further in view of Alexander, further in view of Graening and further in view of Gulordava et al. (Diachronic Trends in Word Order Freedom and Dependency Length in Dependency-Annotated Corpora of Latin and Ancient Greek, hereinafter referred to as “Gulordava”).

Regarding claim 20 (Original), Akgul in view of Uchida, further in view of Alexander and further in view of Graening teaches all of the limitations of the system of claim 1 as noted above. However, Akgul in view of Uchida, further in view of Alexander and further in view of Graening does not explicitly teach wherein the data item comprises text, wherein at least one of the plurality of data signatures comprises a word of the text, and wherein the structure data comprises one or more of a word order and word distance between two words of the text. 
Gulordava teaches wherein the data item comprises text, wherein at least one of the plurality of data signatures comprises a word of the text (Gulordava, section 3.1 – teaches data items comprising texts in a corpus as well as adjectives in the text [word of text]), and wherein the structure data comprises one or more of a word order (Gulordava, section 3 – teaches word order in a noun phrase) and word distance between two words of the text (Gulordava, section 2.3 – teaches distance between the adjective reliquis and the noun maribus in a sentence [word distance between two words of the text]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Akgul in view of Uchida, further in view of Alexander and further in view of Graening with the teachings of Gulordava in order to effectively parse free order languages, expanding the capability of natural language processing to a multitude of foreign languages across different time periods in the field of identifying features within datasets to enable identification of relevant patterns using machine learning (Gulordava, section 5 – “We also evaluate parsing performance across time periods. Our intuition is that it is harder to generalise from a more fixed-order language to a freer-order language than vice versa. In addition, this setup allows us to use larger training sets for a more robust .

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Akgül in view of Uchida, further in view of Alexander, further in view of Graening and further in view of Chakrabarti et al. (Graph Mining: Laws, Generators, and Algorithms, hereinafter referred to as “Chakrabarti”).

Regarding claim 21 (Original), Akgul in view of Uchida, further in view of Alexander and further in view of Graening teaches all of the limitations of the system of claim 1 as noted above. However, Akgul in view of Uchida, further in view of Alexander and further in view of Graening does not explicitly teach wherein the data item comprises a social graph, wherein a data signature of the plurality comprises a node of the social graph, and wherein the structure data comprises one or more edges of the social graph.
Chakrabarti teaches wherein the data item comprises a social graph, wherein a data signature of the plurality comprises a node of the social graph, and wherein the structure data comprises one or more edges of the social graph (Chakrabarti, section 3.3.1 – teaches a social graph [data item] consisting of nodes [data signatures] and their links to other nodes [edges]; see also Chakrabarti, Figure 12).
.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Akgül in view of Uchida, further in view of Alexander, further in view of Graening and further in view of Fiorentini et al. (An Ontology for Assembly Representation, hereinafter referred to as “Fiorentini”).

Regarding claim 22 (Original), Akgul in view of Uchida, further in view of Alexander and further in view of Graening teaches all of the limitations of the system of claim 1 as noted above. However, Akgul in view of Uchida, further in view of Alexander and further in view of Graening does not explicitly teach wherein the data item comprises a schematic, wherein a data signature comprises a machine part, and wherein the structure data comprises enumerated relationships between the machine parts.
wherein the data item comprises a schematic (Fiorentini, Figure 29 – teaches a diagram [schematic] of a planetary gear system), wherein a data signature comprises a machine part (Fiorentini, Table 22 – teaches kinematic part and associated parts [data signature] of the planetary gear system), and wherein the structure data comprises enumerated relationships between the machine parts (Fiorentini, section 6.2.1.6 – teaches the instance fc_5 and fc_6 linking two different parts together [enumerated relationships between the machine parts]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Akgul in view of Uchida, further in view of Alexander and further in view of Graening with the teachings of Fiorentini in order to design a model to capture the evolution of the assembly from the design phases and throughout the product’s useful life achieving higher levels of interoperability between different design stakeholders in the field of identifying features within datasets to enable identification of relevant patterns using machine learning (Fiorentini, section 1 – “The development of an ontological assembly representation was initiated from several considerations concerning assembly representation for PLM. The complete distribution and control of information between different stake holders is the underlying goal for the PLM approach. To achieve an interoperability level that could enable efficient implementation of PLM, it is necessary to identify a common data structure to allow data exchange between different stake holder’s platforms... A first step towards achieving this goal is to develop information models with standard data structures to support interoperability. An ontology based approach with additional reasoning capabilities could create a new perspective for PLM...”).

Claims 24-25, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Akgül in view of Uchida, further in view of Alexander, further in view of Graening and further in view of Zhang et al. (Dictionary Pruning with Visual Word Significance for Medical Image Retrieval, hereinafter referred to as “Zhang”).

Regarding claim 24 (Currently Amended), Akgul in view of Uchida, further in view of Alexander and further in view of Graening teaches all of the limitations of the system of claim 23 as noted above. However, Akgul in view of Uchida, further in view of Alexander and further in view of Graening does not explicitly teach the operations further comprising: determining a frequency for which each logical rule of the logical ruleset appears in the data structure; and generating a vector representing the radiological image, the vector defined by the frequency for each logical rule of the logical ruleset.
Zhang teaches the operations further comprising: 
determining a frequency for which each logical rule of the logical ruleset appears in the data structure (Zhang, section 1.1 – teaches a frequency histogram generated for each feature [logical rule] of the cluster [logical ruleset] in the cluster collection [data structure]); and 
generating a vector representing the radiological image, the vector defined by the frequency for each logical rule of the logical ruleset (Zhang, section 4.2.3 – teaches a low-dimensional word frequency histogram vector for each image).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Akgul in view of Uchida, further in view of Alexander and further in view of Graening with the teachings of Zhang in order to design an effective image representation so that images with visually similar anatomical structures are closely correlated which improves disease treatment planning and management capabilities in the field of identifying features within datasets to enable identification of relevant patterns using machine learning (Zhang, section 1 – “In the past three decades, but in particular in the last decade, medical image data have expanded rapidly due to the pivotal role of imaging in patient management and the growing range of image modalities... Traditional 

Regarding claim 25 (Currently Amended), Akgul in view of Uchida, further in view of Alexander, further in view of Graening and further in view of Zhang teaches all of the limitations of the system of claim 24 as noted above. Zhang further teaches the operations further comprising: 
comparing the vector with another vector generated for another radiological image of the one or more radiological images, wherein comparing includes computing a distance between the vector and the other vector in a vector space (Zhang, sections 2.1 and 4.2.3 – teaches computing a Euclidean distance between two word frequency histogram vectors that represent images); and 
determining whether the vector is indicative of one or more biological anomalies based on the classifier (Zhang, section 4.2.1 – teaches query image and result image both represented by word frequency histogram vectors presenting different diseases [indicative of one or more biological anomalies]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Akgul, Uchida, Alexander, Graening and Zhang in order to determine distances between vectors in order to identify anomalies because visually similar images could present different diseases (Zhang, section 4.2.1 - "In addition, the proposed method can find the differences between the visually similar images that present different diseases.").

Regarding claim 28 (Original), Akgul in view of Uchida, further in view of Alexander, further in view of Graening and further in view of Zhang teaches all of the limitations of the system of claim 25 as wherein the other vector represents a radiological image indicative of a disease, and where determining whether the vector is indicative of the one or more biological anomalies comprises diagnosing the disease based on the comparing (Zhang, sections 2.1, 4.2.1 and 4.2.3 – teaches method of retrieving images having the same lung nodules as query image [diagnosing disease] based on visual similarity [based on comparing] where query image and result image both represented by word frequency histogram vectors presenting different diseases [wherein the other vector represents a radiological image indicative of a disease]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Akgul, Uchida, Alexander, Graening and Zhang in order to determine distances between vectors in order to identify anomalies because visually similar images could present different diseases (Zhang, section 4.2.1 - "In addition, the proposed method can find the differences between the visually similar images that present different diseases.").

Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Akgül in view of Uchida, further in view of Alexander, further in view of Graening and further in view of Lee et al. (Identifying Retinal Vessel Networks in Ocular Fundus Images, hereinafter referred to as “Lee”).

Regarding claim 26 (Original), Akgul in view of Uchida, further in view of Alexander and further in view of Graening teaches all of the limitations of the system of claim 23 as noted above. However, Akgul in view of Uchida, further in view of Alexander and further in view of Graening does not explicitly teach wherein the biological structure comprises a vascular structure, and wherein the biological signature comprises one or more of a fork, a bend, and a loop in the vascular structure.
Lee teaches wherein the biological structure comprises a vascular structure (Lee, section 5 – teaches a vascular network), and wherein the biological signature comprises one or more of a fork, a bend, and a loop in the vascular structure (Lee, sections 4.1 and 4.2.3 – teaches a vascular structure including a distorted crossing, leading to a double branch fork).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Akgul in view of Uchida, further in view of Alexander and further in view of Graening with the teachings of Lee in order to automate the process of extracting and labeling vascular patters in fundus images which allows ophthalmologists to diagnose or prognosticate diseases more effectively based on reliable fundus evaluations in the field of identifying features within datasets to enable identification of relevant patterns using machine learning (Lee, section 1 – “Color ocular fundus images are commonly used in diagnosing diseases such as hypertension, leukemia, glaucoma, and diabetes. These diseases, affecting either the eye or the central nervous system, are readily observable in the retina through the clear window provided by the cornea and lens. Early diagnosis of a disease and prognosis of the course of a disease depends on objective fundus analysis. Fundus image analysis includes measuring parameters such as the cup—to—disc ratio and blood vessel's rate of constriction, analyzing arterio—venous crossing phenomena, and examining a time sequence of retinal images taken from the same patient to observe changes caused by progression of a disease or degenerative conditions. Unfortunately, subjective evaluation of the fundus is presently the only method in use and vascular measurements must be performed manually. A computer method in fundus image analysis can provide a generalized means of evaluating and measuring vascular parameters in both disease and health...”).

Regarding claim 27 (Original), Akgul in view of Uchida, further in view of Alexander and further in view of Graening teaches all of the limitations of the system of claim 23 as noted above. However, Akgul in view of Uchida, further in view of Alexander and further in view of Graening does not explicitly 
Lee teaches wherein the biological structure comprises one of a tissue configuration, a nervous system, or a bone structure (Lee, section 1 – teaches color fundus images used to diagnose diseases affecting the central nervous system [biological structure]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Akgul in view of Uchida, further in view of Alexander and further in view of Graening with the teachings of Lee in order to automate the process of extracting and labeling vascular patters in fundus images which allows ophthalmologists to diagnose or prognosticate diseases more effectively based on reliable fundus evaluations in the field of identifying features within datasets to enable identification of relevant patterns using machine learning (Lee, section 1 – “Color ocular fundus images are commonly used in diagnosing diseases such as hypertension, leukemia, glaucoma, and diabetes. These diseases, affecting either the eye or the central nervous system, are readily observable in the retina through the clear window provided by the cornea and lens. Early diagnosis of a disease and prognosis of the course of a disease depends on objective fundus analysis. Fundus image analysis includes measuring parameters such as the cup—to—disc ratio and blood vessel's rate of constriction, analyzing arterio—venous crossing phenomena, and examining a time sequence of retinal images taken from the same patient to observe changes caused by progression of a disease or degenerative conditions. Unfortunately, subjective evaluation of the fundus is presently the only method in use and vascular measurements must be performed manually. A computer method in fundus image analysis can provide a generalized means of evaluating and measuring vascular parameters in both disease and health...”).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communication from the examiner should be directed to MARSHALL WERNER whose telephone number is (469) 295-9143. The examiner can normally be reached on Monday – Thursday 7:30 AM – 4:30 PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at (571) 272-7796. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARSHALL L WERNER/               Examiner, Art Unit 2125                                          

/BRIAN M SMITH/               Primary Examiner, Art Unit 2122